Citation Nr: 0918178	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  03-34 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 
1979 to July 1987 and from January 1991 to September 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which, inter alia, granted service connection for 
lumbar strain and assigned it a 10 percent disability rating, 
effective June 10, 1999.  

This matter was initially before the Board in August 2006, at 
which time it remanded, inter alia, the issue currently on 
appeal for further evidentiary development.  The case has 
returned to the Board and is again ready for appellate 
action.  

In June 2006, the Veteran testified before the undersigned 
Veterans Law Judge at a Central Office (CO) hearing.  The 
transcript of the hearing has been associated with the claims 
file and has been reviewed.

In an August 2008 rating decision, the RO granted service 
connection for status post abdominal hysterectomy and 
assigned it a 30 percent disability rating, effective March 
29, 2002.  The Veteran has not appealed either the initial 
rating or effective date assigned for that condition.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the 
Veteran must separately appeal these downstream issues).  
Therefore, that issue is not before the Board.


FINDINGS OF FACT

1.  Under the rating criteria in effect as of September 2002, 
the Veteran's lumbar strain exhibits pain on motion, with no 
muscle spasm, marked limitation of forward bending in 
standing position, positive Goldthwaite's sign, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space.  

2.  The Veteran's lumbar spine has a forward flexion of 85 
degrees and backward extension of 30 degrees, and there is no 
evidence of favorable ankylosis of the entire cervical spine, 
unfavorable ankylosis of the entire thoracolumbar spine, or 
unfavorable ankylosis of the entire spine.  There is no 
medical evidence of functional loss upon motion of the 
thoracolumbar segments of her spine.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for lumbar strain have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4,71a, 
Diagnostic Code 5295 (2002); Diagnostic Code 5237 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of  
VCAA letters from the RO to the Veteran dated in December 
2001, November 2003, and September 2006.  These letters 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
her claim, (2) informing the Veteran about the information 
and evidence the VA would seek to provide, and (3) informing 
the Veteran about the information and evidence she was 
expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

The Board notes that the claim at issue stems from an initial 
rating assignment.  In this regard, the United States Court 
of Appeals for Veterans Claims (Court) has held that an 
appellant's filing of a notice of disagreement (NOD) 
regarding an initial disability rating or effective date, 
such as the case here, does not trigger additional 38 
U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court 
has determined that to hold that 38 U.S.C.A. § 5103(a) 
continues to apply after a disability rating or an effective 
date has been determined would essentially render 38 U.S.C.A. 
§§ 7105(d) and 5103A and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating 
that the holding was limited to situations where service 
connection was granted and the disability rating and 
effective date were assigned prior to the November 9, 2000 
enactment of the VCAA.  If this did not occur until after 
that date, as the case here, the Veteran is entitled to pre-
decisional notice concerning all elements of her claim, 
including the downstream disability rating and effective date 
elements.  Moreover, if she did not receive this notice, for 
whatever reason, it is VA's obligation to explain why the 
lack of notice is not prejudicial - i.e., harmless - error.  
See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. 
Peake, 22 Vet. App. 128, 137 (2008), that where a service 
connection claim has been substantiated after the enactment 
of the VCAA, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to any 
downstream initial rating and effective date elements.  The 
Court added that its decision was consistent with its prior 
decisions in Dingess, Dunlap, and Sanders, supra.  In this 
regard, the Court emphasized its holding in Dingess that 
"once a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, 
once an NOD has been filed, only the notice requirements for 
rating decisions and SOCs described within 38 U.S.C.A. 
§§ 5104 and 7105 control as to further communications with 
the appellant, including as to what "evidence [is] necessary 
to establish a more favorable decision with respect to 
downstream elements ...."  Id. 

In any event, the Veteran in this case does not contend, nor 
does the evidence show, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  Specifically, the RO provided the Veteran with 
downstream Dingess and increased rating notices pertaining to 
the disability rating and effective date elements of her 
higher initial rating claim in September 2006, with 
subsequent readjudication of her claim in September 2008.  
The Veteran also submitted several statements throughout the 
course of the appeal, and provided testimony at a CO hearing 
in June 2006.  She also has been provided several VA 
examinations in connection with her claim.  Thus, any 
presumption of prejudice has been rebutted.  

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and all relevant VA treatment records.  
Private treatment records also have been associated with the 
claims file.  Further, the Veteran has submitted several 
statements in support of her claim.  She also was afforded an 
opportunity to provide testimony in support of her claim in 
June 2006.  Additionally, the VA has provided the Veteran 
with VA examinations in connection with her claim.  Finally, 
in a September 2008 response to a supplemental statement of 
the case (SSOC) notice, the Veteran indicated that she has no 
other evidence to submit.  Thus, there is no indication that 
any additional evidence remains outstanding.  The duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its August 2006 remand.  Specifically, with 
regards to the issue currently on appeal, the RO was 
instructed to provide a corrective VCAA notice that is 
compliant with Dingess, supra; to verify the Veteran's 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA); and to provide the Veteran 
with orthopedic and neurological examinations to determine 
the current nature and severity of her lumbar strain.  The 
Board finds that the RO has complied with these instructions, 
and that the VA examination reports substantially comply with 
the Board's August 2006 remand directives.  Stegall v. West, 
11 Vet. App. 268 (1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of her 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the 
case here, the Board is required to evaluate all the evidence 
of record reflecting the period of time between the effective 
date of the initial grant of service connection (here, 
December 28, 1999) until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  That is to say, the Board must consider whether 
there have been times since the effective date of the 
Veteran's award when her disability has been more severe than 
at others.  See again Fenderson, 12 Vet. App. at 125-26.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  The provisions 
of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board now turns to the Veteran's 10 percent disability 
rating for lumbar strain, which is rated under Diagnostic 
Code 5237 (lumbosacral or cervical strain).  38 C.F.R. § 
4.71a.  The effective date of this rating assignment is June 
10, 1999.    

The Veteran filed the claim at issue in June 1999, contending 
that her lumbar strain should be rated in excess of 10 
percent.  The Board notes that during the course of the 
appeal, the applicable rating criteria for disorders of the 
spine were amended in September 2002 and in September 2003.  
See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  

If, as here, a law or regulation changes during the course of 
a claim or an appeal, the version more favorable to the 
Veteran will apply, to the extent permitted by any stated 
effective date in the amendment in question.  38 U.S.C.A. § 
5110(g); VAOPGCPREC 3- 2000.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  The amendments 
mentioned have established the effective dates without a 
provision for retroactive application.  

Thus, the September 2002 amendments may only be applied after 
September 2002; likewise, the September 2003 amendments may 
only be applied after September 2003.

Because the criteria for evaluating lumbar strain under the 
pre-September 2002 and September 2002 revisions are 
essentially the same, the Board will only analyze lumbar 
strain under the regulations effective September 2002 and 
after September 2003, for the sake of clarity.  

The Board observes that the RO has addressed all three sets 
of regulations through its March 2003 rating decision and 
October 2005 and September 2008 SSOCs.  Therefore, the Board 
may also consider these amendments without first determining 
whether doing so will be prejudicial to the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the pre-2002 and September 2002 regulations, Diagnostic 
Code 5295 (lumbosacral strain) dictates that a noncompensable 
evaluation is warranted for slight subjective symptoms only; 
a 10 percent rating is warranted for characteristic pain on 
motion; a 20 percent rating is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending loss of 
lateral spine motion, unilateral, in standing position; and a 
maximum 40 percent rating is warranted for severe lumbosacral 
strain, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(in effect prior to September 26, 2003).   

Under the September 2003 amendments, Diagnostic Code 5237 
(lumbosacral or cervical strain) is evaluated under the 
following General Rating Formula for Diseases and Injuries of 
the Spine:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:  

A 10 percent rating is assigned for forward flexion 
of the thoracolumbar spine grater than 60 degrees 
but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height.

A 20 percent rating is assigned for forward flexion 
of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for favorable 
ankylosis of the entire cervical spine.  

A 40 percent rating requires evidence of 
unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine to 
30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with 
evidence of unfavorable ankylosis of the entire 
thoracolumbar spine.  

A 100 percent rating requires evidence of 
unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, 
separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion is zero 
to 45 degrees, and left and right lateral rotation 
is zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and 
right lateral rotation is zero to 30 degrees.  The 
combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The 
normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal 
motion provided in this note are the maximum that 
can be used for calculation of the combined range 
of motion.  

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect 
after September 26, 2003).  

Upon a review of the evidence of record, the Board finds no 
basis to award a disability rating in excess of 10 percent 
for the Veteran's lumbar strain throughout the entire period 
under Diagnostic Code 5295 as written in the September 2002 
amendments.  38 C.F.R. § 4.7.  Specifically, a private 
examination of the Veteran's lumbar spine in August 1999 
found tenderness on pressure over the lumbosacral spine; pain 
on back and forward flexion, as well as on side bends; and 
mild spasm.  The diagnosis was chronic lumbosacral strain.  
See private treatment record from Dr. T.J., dated in August 
1999.  In September 1999, the Veteran was provided a VA 
examination, which revealed mild lower lumbar tenderness, but 
no paraspinal spasm.  X-rays of the lumbosacral spine were 
negative, though the Veteran reported pain on range of motion 
testing.  Again, a diagnosis of chronic strain, lumbosacral 
spine, was given.  See VA examination report dated in 
September 1999.

A July 2002 X-ray of the Veteran's spine revealed that the 
vertebral bodies are in satisfactory alignment with no 
evidence of fracture, destructive process, or degenerative 
disease, and a density seen opposite the right upper lateral 
limits of L3 was suggestive of a button.  See VA X-ray report 
dated in July 2002.  In February 2003, the Veteran underwent 
another VA examination of her spine, at which time she 
reported low back pain every other day and feelings of giving 
out in her back, but denied bowel or bladder symptoms.  On 
examination, the Veteran was found to be able to walk briskly 
in the hallway without any assistive device; and dress, 
undress, and get on the examination table without difficulty.  
There was mild tenderness in the lumbosacral area of her 
spine, forward flexion was limited to 70 degrees, and 
extension was limited to 20 degrees.  Sitting and supine 
straight leg raising tests were negative.  There was no motor 
weakness or atrophy in the lower extremities.  The diagnosis 
was chronic lumbar strain.  See VA examination report dated 
in February 2003.       

During a CO hearing in June 2006, the Veteran reported taking 
pain medication for her back pain; being able to bend, but 
getting stuck sometimes for a second or two when bending over 
approximately three times a week; and feeling pain on the 
side that radiates down her buttocks.  She also reported 
excruciating pain and tingling in her feet at times.  The 
Veteran reported wearing a back brace at night, and having to 
leave work early several times because her medication makes 
her too tired to work.  See CO hearing transcript dated in 
June 2006.  However, VA treatment records show complaints of 
back pain on only a few occasions throughout the course of 
the appeal period.  See, e.g., VA treatment records dated in 
September 1997 and February 2006.  Moreover, a VA examination 
in May 2007 showed moderate diffuse tenderness, but no 
paraspinal spasm; negative straight leg raising bilaterally; 
forward flexion of 85 degrees; backward extension of 30 
degrees; and no objective evidence of pain on motion.  See VA 
examination report dated in May 2007.    
 
Overall, the Board finds that, throughout the appeal period, 
there is no evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; or severe lumbosacral strain with listing 
of the whole spine to the opposite side, with marked 
limitation of forwarding bending in standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space.  Thus, the Board finds that 
the evidence does not support a disability rating in excess 
of 10 percent for the Veteran's lumbar strain under the 
September 2002 rating criteria.  38 C.F.R. § 4.3.  

The Board also finds that, although other diagnostic codes 
for lumbar spine disabilities in the September 2002 
amendments provide for disability ratings beyond 10 percent, 
they are inappropriate for the facts of this case as the 
Veteran does not contend, and the VA examinations of record 
do not establish, vertebral fracture (Diagnostic Code 5285) 
or favorable or unfavorable ankylosis of the lumbar spine 
(Diagnostic Codes 5286 and 5289).  Therefore, these 
diagnostic codes will not be applied.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (choice of diagnostic code should be 
upheld if it is supported by explanation and evidence).

The Board acknowledges that the evidence of record 
demonstrates limitation of motion of the lumbar spine 
(Diagnostic Code 5292); however, examination shows the 
Veteran is only slighted limited in her range of motion of 
the lumbar spine, with forward flexion of 85 degrees (full 
flexion is 90 degrees), which would provide only a 10 percent 
rating, the same as her current rating.  

Similarly, under the September 2003 regulations, as to 
orthopedic manifestations of the Veteran's lumbar strain, 
there is no evidence of record showing forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, warranting a higher 20 percent rating; 
unfavorable ankylosis of the entire thoracolumbar spine, 
warranting a higher 50 percent evaluation; or unfavorable 
ankylosis of the entire spine, warranting a higher 100 
percent evaluation.  In fact, the May 2007 VA examiner 
specifically noted that there was no evidence ankylosis 
found.  

With regard to functional loss under the September 2003 
amendments, the Veteran reported experiencing pain with 
radiation to her buttocks; feelings of tingling in her feet; 
and getting stuck in a bending position three times a week.  
However, VA examiners noted that the Veteran does not use 
any assistive device for walking and that her gait was 
normal.  See VA examination reports dated in February 2003 
and May 2007.  Although the February 2003 VA examiner 
reported additional limitation by fatigue, weakness, lack of 
endurance, repetitive use, or flare-ups, he also reported 
that the Veteran's back pain has not affected her occupation 
and activities of daily living.  See VA examination report 
dated in February 2003.  The May 2007 VA examiner reported 
no evidence of weakened movement, excessive fatigability, 
incoordination, or that these symptoms or pain decrease 
motion during flare-ups or repetitive activity.  There also 
was no evidence of instability or additional limitation of 
motion of functional impairment during flare-ups.  The 
Veteran is able to perform her activities of daily living in 
her usual occupation.  There was no presthesis or ankylosis.  
No objective evidence of pain on motion was found.  See VA 
examination report dated in May 2007.  Thus, in light of the 
medical evidence, the Board finds that the Veteran's 
functional loss is adequately represented in the 10 percent 
rating for orthopedic manifestations of her disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.

The Board also finds no evidence of neuropathy or 
radiculopathy of the lower extremities associated with the 
Veteran's lumbar strain.  In fact, in a May 2007 VA 
neurological examination report, it was noted that the 
Veteran had a normal neurological examination, with no 
evidence of tic, choreiform activity, paresis, paraplegia, or 
radiculopathy.  See VA neurological examination report dated 
in May 2007.  Thus, a separate rating for a neurological 
disorder of the lower extremities is unnecessary in this 
case.  Moreover, there was no allegation or evidence of 
intervertebral disc syndrome with incapacitating episodes. 

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the Veteran's service-connected lumbar strain.  
38 C.F.R. § 4.3.  

The Board adds that it does not find that the Veteran's 
lumbar strain should be increased for any other separate 
period based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 125-26.  Since the effective date 
of her award, the Veteran's lumbar strain disability has 
never been more severe than contemplated by its existing 
rating, so the Board cannot "stage" her ratings in this 
case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the Veteran's lumbar strain markedly 
interferes with her ability to work.  Furthermore, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the Veteran is not 
adequately compensated for her disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  




ORDER

A disability rating in excess of 10 percent for lumbar strain 
is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


